Citation Nr: 1000788	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  09-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for total right knee 
replacement due to arthritis.

2.  Entitlement to service connection for total left knee 
replacement due to arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1944 to August 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claims for service 
connection for left knee and right knee disabilities. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In order to address the merits of the claims for service 
connection for left knee and right knee disabilities, the 
Board finds that additional development of the evidence is 
required in the form of a VA etiological examination and 
opinion.  

In disability compensation (service-connection) claims, the 
VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran contends he has current bilateral arthritis of 
the knees and status post knee surgery which is attributable 
to an injury incurred driving a motorcycle during service in 
Europe.  See the Veteran's claim of September 2007.  The 
Veteran has also submitted a buddy statement from C.S. in 
October 2008 indicating that he recalls the Veteran having 
two motorcycle accidents while stationed in Europe.

The Board notes that the AOJ has made a number of attempts to 
retrieve records of the Veteran's service.  However, the 
National Personnel Records Center (NPRC) has indicated that 
the Veteran's records are unavailable.  See the NPRC response 
of October 2007.  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that the VA has a 
heightened duty to assist a claimant in developing his claim 
when the Veteran's service treatment records (STRs) are not 
available for any reason, including because they were 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in the early 1970s.  This duty includes the 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran has provided a private treatment record from G. 
Gudger, MD, dated in August 2007 which indicates that the 
Veteran's "arthritic changes could certainly be related to 
an injury that occurred at that time."  As such, the record 
provided does not indicate that the Veteran's current knee 
disorders are the result of an in-service injury, merely that 
they may be the result of an in-service injury.  Furthermore, 
the treating physician did not review the Veteran's medical 
history, nor is there any rationale provided for this 
conclusion.  A medical history provided by a Veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also, Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of 
the physician to provide a basis for his/her opinion affects 
the weight or credibility of the evidence).  In addition, 
this opinion was not based on an objective review of the 
pertinent evidence in the claims file, but instead, relied 
mostly - if not entirely, on the Veteran's self-reported 
history.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (where the Court rejected a medical opinion where 
there was no indication the physician offering the opinion 
had reviewed the Veteran's STRs or any other relevant 
documents which would have enabled the physician to form an 
opinion on service connection on an independent basis).  As 
such, the private treatment record provided by Dr. Gudger is 
inadequate to allow the Board to grant the Veteran's claim.

The Veteran has requested a VA medical examination to 
determine the etiology of his current bilateral arthritis of 
the knees and status post knee surgery.  The standard for 
requiring a VA medical examination is "an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability."  See McLendon, 
at 81.  As such, the standard for requiring a VA medical 
examination is quite low.  Therefore, based on the medical 
and lay evidence of record, the lack of service records to 
confirm the Veteran's account of an in-service incident, and 
the Court's decision in McLendon, a VA medical examination 
and opinion are needed to determine whether the Veteran's 
current bilateral knee disorders may be connected to his 
military service, and in particular to his alleged in-service 
accidents.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Arrange for the veteran to undergo an 
orthopedic VA examination, by an 
appropriate specialist, to determine the 
nature and etiology of his current 
bilateral knee disorders.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of his pertinent medical history.  The 
examination report must indicate whether 
such review was accomplished.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion to answer the following question:

Is it at least as likely as not (50 
percent or more probable) that the 
Veteran's current bilateral knee 
arthritis and status post knee surgery is 
related to the Veteran's service?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.  

2.	The AOJ will then review the Veteran's 
claims file and ensure that the 
foregoing development action has been 
conducted and completed in full, and 
that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

3.	Then, readjudicate the claim for 
service connection for a bilateral knee 
disorder, in light of any additional 
evidence obtained since the October 
2009 supplemental statement of the case 
(SSOC).  If this claim is not granted 
to the Veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
the Veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


